United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL BASE, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1632
Issued: March 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 24, 2012 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) overpayment decision dated July 9, 2012. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $1,710.22 for the period June 5 through July 2, 2011; and
(2) whether OWCP properly found appellant was at fault in creating the overpayment.
FACTUAL HISTORY
Appellant, a 47-year-old crane operator, injured his lower back on June 6, 2006 while
pulling a pump engage handle on the crane he was operating. He filed a claim for benefits,
1

5 U.S.C. § 8101 et seq.

which OWCP accepted for lumbar sprain, aggravation of degenerative disc disease at L5-S1,
aggravation of left-sided foraminal stenosis at L4-5 and L5-S1 and aggravation of central canal
stenosis at L4-5. Appellant stopped work and OWCP commenced payment of compensation for
temporary total disability and placed him on the periodic rolls.
In an August 28, 2006 letter, advising appellant that he would be paid temporary total
disability compensation, OWCP stated:
“You are expected to return to work (including light[-]duty or part-time work, if
available) as soon as you are able. Once you return to work, or obtain new
employment, notify this office immediately. Full compensation is payable only
while you are unable to perform the duties of your regular job because of your
accepted employment-related condition. If you receive a compensation check
which includes payment for a period you have worked, return it to us immediately
to prevent an overpayment of compensation.”
An employing establishment report of work status, dated June 20, 2011, related that
appellant sustained a recurrence of disability and had undergone surgery on April 19, 2011. He
returned to work for four hours a day on June 20, 2011 or 20 hours a week. The record contains
an employing establishment time analysis form which states that he worked 40 hours during the
period June 20 through July 1, 2011 and remained on leave without pay for 40 hours.
On May 15, 2012 OWCP issued a preliminary determination that an overpayment was
created in the amount of $1,710.22 for the period June 5 through July 2, 2011 because appellant
received compensation to which he was not entitled. It found that he was at fault in the matter
because he received compensation for total disability after he returned to work on June 20, 2011,
but was only entitled to partial wage loss of 20 hours a week for leave without pay. OWCP
calculated the amount of the overpayment by taking his net 28-day compensation payment from
June 5 to July 2, 2011 of $2,364.72 and subtracting the amount it found he should have received
from June 20 to July 2, 2011 of $654.50, which created an overpayment of $1,710.22. It advised
appellant that, if he disagreed with the fact or amount of the overpayment he could submit
evidence or argument to OWCP, or request a prerecoupment hearing, within 30 days.
Appellant completed an overpayment questionnaire on May 24, 2012 and requested a
telephonic prerecoupment hearing, which was held on July 9, 2012. He stated that he assumed
when he returned to work, that his pay would automatically be reduced to the correct amount.
Appellant asserted that this had occurred in the past. He contended that he and the employing
establishment reported his return to work in a timely manner.
In a decision dated July 9, 2012, OWCP finalized the overpayment of $1,710.22. It
found appellant was at fault.
LEGAL PRECEDENT -- ISSUE 1
Compensation for total disability under FECA is payable when the employee starts to
lose pay.2 Compensation for wage loss due to disability is available only for any periods during
2

20 C.F.R. § 10.401(a) (2003).

2

which an employee’s work-related medical condition prevents him from earning the wages
earned before the work-related injury.3
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation. The record shows that appellant received an overpayment during the period in
question because he received temporary total disability compensation after he returned to work
on June 20, 2011. OWCP calculated the $1,710.22 overpayment by totaling the amount of
temporary total disability compensation appellant received from June 5 through July 2, 2011,
$2,364.72, and subtracting the amount of compensation to which it found he was entitled from
June 20 to July 2, 2011, $654.50. The Board notes, however, that OWCP did not adequately
explain how the amount of overpayment was determined. Since appellant did not return to work
until June 20, 2011, he was entitled to compensation benefits from June 5 to 19, 2011. He
returned to work for four hours a day on June 20, 2011 and worked through July 1, 2011, a total
of 10 days. The overpayment is the amount of compensation he received in excess of the 40
hours of work he performed from June 20 to July 2, 2011. While OWCP properly found that an
overpayment occurred from June 20 to July 2, 2011, it did not provide an adequate explanation
to appellant of how it calculated the overpayment in the amount of $1,710.22.4 On remand,
OWCP shall recalculate the amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA5 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.”
No waiver of an overpayment is possible if the claimant is not “without fault” in helping to
create the overpayment.6
In determining whether an individual is with fault, section 10.433(a) of OWCP
regulations provide in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
“(1) Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or

3

Id. at § 500(a) (2003).

4

See Darlene A. Luck, 54 ECAB 740 (2003); James Tackett, 54 ECAB 611 (2003).

5

5 U.S.C. § 8129(a)-(b).

6

Bonnye Mathews, 45 ECAB 657 (1994).

3

“(2) Failed to provide information which the individual knew or should
have known to be material; or
“(3) Accepted a payment which he or she knew or should have known to
be incorrect.7”
ANALYSIS -- ISSUE 2
The Board finds that appellant is without fault in the creation of the overpayment.
OWCP applied the third standard in determining that appellant was at fault in creating the
overpayment. That appellant should have known he was not entitled to compensation benefits
after a return to work. Regarding the first direct deposit payment appellant received on July 2,
2011, after his return to work, the Board has held that it is not appropriate to make a finding that
a claimant has accepted an overpayment via direct deposit until such time as a reasonable person
would have been aware that this overpayment had occurred. This awareness may be established
either through documentation such as a bank statement or notification from OWCP that an
incorrect payment had been received.8
OWCP regulations define fault by what the claimant knew or should have known at the
time of acceptance. One of the consequences of electronic fund transfers is that the claimant will
not be at fault for accepting the first incorrect direct deposit payment because the requisite
knowledge is lacking at the time of deposit. The Board finds that when the July 2, 2011 direct
deposit was made, appellant had no knowledge that this direct deposit would be made in the
incorrect amount. Appellant therefore was not at fault in the acceptance of the July 2, 2011
direct deposit.
OWCP must therefore consider eligibility for waiver for this period. The case will be
remanded for OWCP to determine whether appellant is entitled to waiver for the direct deposit of
compensation he received on July 2, 2011.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period June 5 through July 2, 2011. The amount of the overpayment
requires recalculation. The Board finds appellant without fault in the creation of the
overpayment.

7

20 C.F.R. § 10.433(a).

8

See L.G., Docket No. 12-274 issued November 20, 2012; see also K.H., Docket No. 06-191 (issued
October 30, 2006).

4

ORDER
IT IS HEREBY ORDERED THAT the July 9, 2012 decision of the Office of Workers’
Compensation Programs be affirmed, in part, and modified, in part. The case is remanded for
further action in conformance with this decision.
Issued: March 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

